Citation Nr: 0306049	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected weak foot, 
bilateral.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from October 1942 to 
December 1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefits sought 
on appeal.

In September 2002, the Board issued a decision reopening the 
previously denied claim of service connection for a back 
disorder, to include as secondary to the service-connected 
weak foot, bilateral.  As well, that same month, the Board 
undertook additional development with respect to the issues 
of service connection for a back disorder and hearing loss, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  At present, the Board's development has been 
completed and the issues are ready for appellate 
adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The preponderance of the evidence does not show that the 
claimed back disorder is causally or etiologically related to 
service, to a service-connected disability, or otherwise to 
any incident of service.

3.  The preponderance of the evidence does not show that the 
claimed hearing loss is causally or etiologically related to 
service, to a service-connected disability, or otherwise to 
any incident of service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service nor may it be presumed to have been so 
incurred, and is not proximately due or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Hearing loss was not incurred in or aggravated by active 
service nor may it be presumed to have been so incurred, and 
is not proximately due or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the Board 
notes that collectively, via the April 2000 statement of the 
case, and the May 2000 and May 2001 supplemental statements 
of the case, the veteran was provided with information 
regarding the evidence needed to substantiate his claims.  
The veteran has been given the opportunity to identify 
additional relevant evidence that may substantiate his 
claims, including during the April 2000 RO hearing.  And, via 
a February 2001 RO letter, he was provided with specific 
information concerning the new VA duties per VCAA with 
respect to the issue of service connection for hearing loss, 
which the Board also deems gave the veteran constructive 
knowledge of the changes in the law per VCAA with respect to 
the issue of service connection for a back disorder.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records and additional VA examinations 
and records have been obtained and associated with the claims 
file.  The veteran has been given the opportunity to identify 
additional relevant evidence that may substantiate his 
claims, including during the April 2000 RO hearing.  He has 
been given the benefit of VA examinations in December 2002 
and January 2003, at the request of the Board.  And, via a 
February 2003 Board letter, the veteran was notified that 
additional evidence relevant to the claims on appeal had been 
secured by the Board, identified such evidence, and gave the 
veteran an additional opportunity to submit evidence or 
argument in support of his claims.  However, in a March 2003 
signed statement, the veteran indicated that he had no 
further evidence to present to the Board.  At this time, the 
Board is not aware of the existence of additional relevant 
evidence in connection with the claims on appeal.  Thus, the 
duty to assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
arthritis or diseases of the nervous system including 
sensorineural hearing loss, if manifested to a compensable 
degree within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice- connected disorder is proximately due 
to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2002).

I.  Back Disorder.

The veteran's service medical records include medical 
notations dated October and November 1944 which indicate the 
veteran was diagnosed with urethritis and that he complained 
of hematuria, dysuria, low back pain and abdominal cramps. 
However, the Board finds that, other than the 1944 back 
complaints which were made contemporaneously with the 
diagnosis of urethritis, the service records are negative for 
a diagnosis of a back disorder or any back injuries in 
service.

A February 1954 VA examination report indicates the veteran 
reported problems with his back, and back attacks three weeks 
prior, similar to the "attack he had in service although he 
did not pass any blood as he did in service."  The veteran 
further noted that his back attack in the service was 
precipitated by lifting pop bottle cases.  Upon examination, 
the veteran was only diagnosed with bilateral weak feet.

The evidence also includes treatment records from C. E. 
Ransom, M.D.  These records include a December 1979 statement 
from Dr. Ransom indicating the veteran had arthritis of the 
ankles which affected the arthritis in his legs and hips.  A 
September 1980 statement indicates the veteran was diagnosed 
with osteoarthritis.  And, a March 1985 statement reflects 
the veteran had bilateral weak foot which began in service, 
and had multiple joint arthritis which had worsened over the 
past few years.  

A March 1985 statement from Dr. L. Roth includes a diagnosis 
of chronic recurrent lumbosacral strain and sprain with 
attendant lumbalgia myofascitis and left extension sciatic 
neuralgia predisposed by lumbosacral disc and joint disease 
and a lumbosacral transitional segment.

An additional statement from Dr. Ransom dated October 1999 
indicates the veteran was on non-steroidal agents for chronic 
degenerative arthritis of the back.  And, a November 1999 
statement from a private physician reveals the veteran has 
chronic back pain, and that his back problem was deemed 
aggravated by his service-connected foot problems.  

During April 2000, the veteran presented testimony at the RO 
during an appeals hearing.  At this time, the veteran 
testified that his back problems were incurred during service 
when he hurt his back while unloading cases of soft drinks 
from a truck.  The veteran further noted that the next 
morning, he was unable to get out of bed. 

Lastly, at the request of the Board, the veteran underwent a 
VA spine examination in January 2003.  Upon examination, the 
veteran was found to be an elderly (80 year-old) man who was 
alert and cooperative and walked with the aid of a walker to 
maintain his balance.  The January 2003 examination report 
notes that a May 2001 magnetic resonance imaging (MRI) of the 
veteran's lumbosacral spine revealed almost all level disc 
degeneration and degenerative arthritis of the lumbar spine, 
and some canal stenosis.  It was the examiner's opinion that 
the veteran's service-connected foot disorder did not 
contribute to this back condition.  Additionally, the 
examiner noted the veteran reported a back injury in service 
while lifting soft drinks.  However, the examiner found that 
"[i]f indeed the injury to his back while on active duty can 
be verified, it would be...[his] opinion that it is at least 
less likely as not that this was the onset of the present 
back condition."  The examiner further noted that the 
veteran's back condition has been aggravated by age and 
occupational activities, and that the veteran's flat feet had 
not significantly contributed to his back problem.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a back disorder, to include as secondary to 
the service-connected weak foot, bilateral.  It is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Specifically, the Board notes that, although the service 
medical records include October and November 1944 notations 
indicating back complaints made contemporaneously with a 
diagnosis of urethritis, the service records are in fact 
negative for a diagnosis of a back disorder or any back 
injuries in service.  Additionally, the first indication of 
an actual medical diagnosis for a back disorder is in the 
March 1985 statement from Dr. Roth diagnosing the veteran 
with chronic recurrent lumbosacral strain and sprain, which 
is dated more than forty years after the veteran's discharge 
from service. 

The Board acknowledges the November 1999 statement from a 
private physician indicating that the veteran has chronic 
back pain, and that his back problem was deemed aggravated by 
his service-connected foot problems.  However, in weighing 
the evidence of record, the Board finds that this statement 
is, to say the least, speculative and not supported by 
objective medical data or other rationale.  The private 
physician's statement simply does not contain an explanation 
as to the objective medical findings upon which he/she based 
his/her conclusion.  In this respect, the Court has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

For these reasons, the Board concludes that the November 1999 
private physician's statement has less probative value than 
the opinions in the January 2003 VA examination report 
addressed above, which discusses at length the evidence upon 
which the examiner found that the veteran's service-connected 
disabilities did not contribute to the veteran's back 
disorder and that only if the reported in-service back injury 
could be verified, such injury was "[a]t least less likely 
as not . . ." to be the onset of his present condition.  In 
this respect, the Board finds that the record does not 
include evidence in fact verifying the veteran's reported 
back injury, either in the form of medical records or in the 
form of lay statements of witnesses who observed the reported 
accident.  Consequently, the Board finds that the weight of 
the medical evidence is against the appellant's claim of 
service connection, and the claim must be denied.

After a careful review of the veteran's contentions as 
presented in his numerous statements and his testimony, and 
after a thorough review of the medical records and lay 
statements contained in the claims file, the Board finds as 
discussed above that the preponderance of the objective 
medical evidence does not supports the conclusion that the 
veteran's back disorder is causally or etiologically related 
to a service-connected disability, or is otherwise related to 
service or to any incident of service.  While the Board finds 
the veteran's testimony to be very credible as to extent of 
the current severity of his back disorder, the service 
records are simply negative for a diagnosis of a back 
disorder or for treatment of a back injury.  And, as noted 
above, the Board acknowledges that the service medical 
records include October and November 1944 notations 
indicating the veteran complained of back pain.  However, 
these complaints were made contemporaneously with complaints 
of abdominal pain and a diagnosis of urethritis, and the 
medical evidence of record does not show that the 1944 
complaints are in any way related to the veteran's present 
back condition.

For the foregoing reasons, the claim of service connection 
for a back disorder, to include as secondary to the service-
connected weak foot, bilateral, is denied on a direct basis, 
on a presumptive basis, and as secondary to a service 
connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.307, 3.310 (2002). 



II.  Hearing Loss.

A review of the record reflects the veteran's military 
occupational specialty (MOS) during service was ambulance 
driver, and that he is currently service connected for otitis 
externa quiescent.

The service medical records include February 1945 notations 
showing he was treated for otitis media of the left ear, and 
the December 1945 discharge examination shows treatment for 
fungus of the right ear.  A July 1945 profile serial report 
and the December 1945 discharge examination report show the 
veteran's hearing ability was 15/15, per the whispered voice 
and spoken voice hearing tests.

Postservice October 1948 statements from fellow servicemen 
indicate that the veteran had ear problems in service. 

A March 1949 VA examination report shows the veteran was 
diagnosed with otitis externa, fungus infection, quiescent at 
that time.  At the time of a February 1954 VA examination, 
the veteran had normal hearing.

An October 1999 report from Searcy Audiological Services 
shows the veteran's current hearing impairment meets the 
requirements for a hearing disability for VA purposes under 
38 C.F.R. § 3.385 (2002).  Specifically, the October 1999 
report shows the veteran's pure tone thresholds, in decibels, 
for the left ear were 20, 45, 60, 75, 95, and for the right 
ear were 25, 20, 55, 65, 70, both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  His speech 
discrimination was 96 percent for the left ear, and 100 
percent for the right ear. 

An October 1999 statement from Dr. Ballinger includes a 
diagnosis of moderate to severe sensorineural hearing loss, 
with speech discrimination of 100 percent on the right and 96 
percent on the left, with partially absent acousting 
reflexes.

Lastly, at the request of the Board, the veteran underwent an 
audiological examination in December 2002.  The examination 
report shows that the veteran's medical records and history 
were reviewed.  At that time, the veteran reported exposure 
to loud noise prior to service during hunting, exposure to 
loud noise during service from artillery and shells 
exploding, and a 32-year history of exposure to loud noise 
after service while working in machine shops with use of 
hearing protection only part of the time.  Upon examination, 
the veteran's pure tone thresholds, in decibels, for the left 
ear were 25, 45, 75, 80, 100, and for the right ear were 25, 
35, 65, 65, 75 both measured at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  His speech discrimination was 60 
percent for the left ear, and 78 percent for the right ear.  
More importantly, it was the examiner's opinion that the 
veteran's hearing loss was more likely than not related to 
exposure to noise without wearing hearing protection.  
Although some exposure to noise during service was noted, the 
examiner also noted the veteran's 35 year history of noise 
exposure as a machinist, typically without wearing hearing 
protection. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for hearing loss.  The first indication of hearing 
loss meeting the requirements of 38 C.F.R. § 3.385 is 
contained in the October 1999 report from Searcy Audiological 
Services, which is dated more than fifty years after the 
veteran's discharge from service.  Additionally, although the 
evidence shows the veteran may have been exposed to loud 
noise during service, the December 2002 VA examiner has 
affirmatively concluded that the veteran's hearing loss is 
more likely than not related to exposure to noise without 
wearing hearing protection, which was noted to have occurred 
during the veteran's 35 years of employment as a machinist 
after service.  The present record is devoid of any medical 
evidence contradicting the December 2002 VA medical opinion, 
or otherwise linking the veteran's current hearing loss to a 
service-connected disability or to his period of service.  
For the foregoing reasons, the claim of service connection 
for hearing loss is denied.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.307, 3.310 
(2002). 




ORDER

Service connection for a back disorder, to include as 
secondary to the service-connected weak foot, bilateral, is 
denied.

Service connection for hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

